Citation Nr: 1452466	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD), and assigned a 70 percent disability rating, effective April 28, 2005.

In December 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.

In a February 2013 decision, the Board denied the Veteran's claim for a disability rating in excess of 70 percent for PTSD.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In March 2014, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated in April 2014, the Court granted the motion, vacating the Board's decision, in part, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

The Virtual VA claims file has been reviewed.  Other than the Board hearing transcript, documents contained therein are duplicative of those in the paper claims file.  Furthermore, other than the October 2014 Informal Hearing presentation, documents in the Veterans Benefits Management System are duplicative of those in the paper claims file and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the Joint Motion, the parties agreed that the Board failed to address an inferred claim for a total rating for compensation on the basis of individual unemployability (TDIU) rating by the Veteran.  As noted in the Joint Motion, a claim for an increased evaluation includes a claim for a TDIU rating where there are allegations of worsening disability and related unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Likewise, a TDIU claim is also considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Board notes that the Veteran formally filed multiple claims of entitlement to TDIU, which were denied by the RO in March 2011, August 2012, and August 2013 rating decisions.  The Veteran did not file a notice of disagreement (NOD) as to any of the RO's adjudications of the claim for TDIU, and as such, a Statement of the Case (SOC) was not issued.  See 38 C.F.R. §§ 20.200.

According to the Joint Motion, the February 2013 Board decision, in failing to address entitlement to TDIU, did not comply with the Court's holding in Rice.  Specifically, the Joint Motion stated that, since TDIU was raised during the administrative appeal of the initial rating for PTSD, it became part of the claim for benefits for an increased rating for PTSD, and despite the RO's concurrent adjudication of the claim of entitlement to TDIU, the Board was also required to address entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish a Statement of the Case regarding the claim of entitlement to TDIU to the Veteran and his representative.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



